Citation Nr: 1820340	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-31 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, West Virginia


THE ISSUE

Entitlement to payment or reimbursement for the cost of private medical expenses incurred at Thomas Memorial Hospital from June 3rd, 2014 to June 5th, 2014.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 decision of the Department of Veterans Affairs (VA) Medical Center in Huntington, West Virginia, which in pertinent part, granted a partial payment or reimbursement for the cost of private medical expenses incurred at Thomas Memorial Hospital from June 1, 2014 to June 2, 2014; and denied the remaining expenses of June 3, 2014 to June 5, 2014 due to refusal of transfer to the Huntington VAMC. 

In July 2015, the Veteran testified before a Veterans Law Judge at a travel Board hearing in Nashville, Tennessee. A transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1. Affording the Veteran the benefit of the doubt, his medical condition did not sufficiently stabilize to allow his transfer from Thomas Memorial Hospital to a VA facility prior to his discharge on June 5, 2014.

2. The nature of the Veteran's injuries rendered him incapable of granting permission or refusal to be transferred to the Huntington VAMC on June 2, 2014.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to payment or reimbursement of unauthorized medical expenses incurred at Thomas Memorial Hospital from June 3, 2014 to June 5, 2014 are met. 38 U.S.C. §§ 1725, 5107(b) (2012); 38 C.F.R. §§ 3.102, 17.53, 17.121, 17.1000, 17.1002 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

In light of the fully favorable decision herein no discussion of VA's duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Medical Reimbursement

As a preliminary matter, it is neither shown nor alleged that this care was preauthorized by VA. See 38 C.F.R. § § 17.52, 17.54. However, VA may reimburse veterans for previously unauthorized medical expenses incurred in non-VA facilities in certain circumstances. 

Under the provisions provided in 38 C.F.R. § 17.120, private medical care not previously authorized by VA can be approved for a Veteran if the care is rendered:

(a) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; and

(b) In a medical emergency. Care and services not previously authorized were rendered in a medical emergency of such nature that a prudent layperson would reasonably expect that delay would have been hazardous to life or health.

This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part; and

(c) When Federal facilities are unavailable. VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 
 
All three statutory requirements (a, b, and c) must be met before the reimbursement may be authorized under 38 U.S.C.A. § 1728; Zimick v. West, 11 Vet. App. 45, 49   (1998); see also Hayes v. Brown, 6 Vet. App. 66, 68 (1993). See e.g. 38 C.F.R. §§ 17.120 (2011, 2015). 

A claim for payment or reimbursement of the costs of emergency treatment not previously authorized will generally not be approved for any period beyond the date on which the medical emergency ended. Under the current regulations, VA considers that an emergency ends when the designated clinician at the VA facility has determined that, based on sound medical judgment, the veteran who received emergency treatment: (1) Could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment, or (2) Could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment. 38 C.F.R. § 17.121(a). Although regulation requires that a VA physician determine when a medical emergency has ended, it also requires that the Board make a factual determination as to whether the physician has exercised sound medical judgment in arriving at his or her decision. Bellezza v. Principi, 16 Vet. App. 145, 149 (2002).

Also, if a stabilized veteran who requires continued non-emergency treatment refuses to be transferred to an available VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans), VA will make payment or reimbursement only for the expenses related to the initial evaluation and the emergency treatment furnished to the veteran up to the point of refusal of transfer. 38 C.F.R. § 17.121(c). 

In this case, the Veteran had been determined by VA to have a total disability rating based on individual unemployability due to service-connected disabilities. Further, for the period from June 1, 2014 to June 2, 2014, VA has acknowledged that the initial treatment the Veteran received at Thomas Memorial Hospital was for a medical emergency and that VA facilities were unavailable to provide treatment, as it has provided payment or reimbursement for the expenses incurred by the Veteran at Thomas Memorial Hospital. 

VA determined that the Veteran was stable for transfer to the Huntington VAMC as of June 2, 2014, but that the Veteran refused to be transferred to the facility. The Veteran contends that his injuries were such that he had no memory of being taken to the hospital or being asked whether he agreed to be transferred to a VA facility. 

The record in this case indicates that the Veteran was injured at his son's home on June 1, 2014, when he suffered a fall on the concrete that resulted in an injury to the back of his head. Records further indicate that the Veteran was unconscious for a period, before he was taken by ambulance to Thomas Memorial Hospital. The Veteran received nine staples to close the laceration in the back of his head. Records from Thomas Memorial Hospital also indicate that upon examination, the Veteran had suffered from a syncopal episode and had no memory of the incident. 

A June 2, 2014 progress note shows that the attending physician found that the Veteran was stable for transfer to the Huntington VAMC, but needed a subsequent work-up for his syncopal episode. The same progress note indicates that while the Veteran seemed stable for transfer, the reason for his fall/syncope was unclear. Further, the note stated that the Veteran wanted to stay at Thomas Memorial Hospital, and that the attending physician opined that the Veteran would be better off not transferring to the Huntington VAMC. Ultimately, the Veteran remained in the care of Thomas Memorial Hospital until June 5, 2014, when he was discharged to a rehabilitation facility.

At the July 2015 hearing, the Veteran testified that he only remembered falling on the concrete and waking up in the hospital. The Veteran also testified that he had no recollection of being asked whether he consented to being transferred to the Huntington VAMC. Further, the Veteran stated that he only had memory of the last two days that he was treated at Thomas Memorial Hospital.

The Board affords the Veteran the benefit of the doubt and finds that it is as likely as not that his condition had not stabilized by June 2, 2014, and that his continuing medical care through June 5, 2014 was medically necessary for the resolution of his medical emergency. Moreover, the Board also finds that the nature of the Veteran's injuries rendered him incapable of refusing or consenting to transfer to the Huntington VAMC.

In this case, the progress notes from Thomas Memorial Hospital are conflicting in whether the Veteran was stable for transfer. As indicated above, the attending physician, while opining that the Veteran was stable, also advised that the Veteran would be better served by not leaving the hospital as the medical reason for his fall/syncopal episode was still unclear. 

Here, the physician's note supports the contention that the Veteran's medical emergency, as defined by 38 C.F.R. § 17.120, had not ended. The prudent layperson, as described under the same section, would reasonably expect that the absence of medical attention would result in placing the health of the Veteran in serious jeopardy or risk serious dysfunction of a bodily part. The Veteran had suffered a traumatic fall the day prior that resulted in a laceration requiring nine staples in his head, and the Veteran's care at Thomas Memorial Hospital had rendered no findings as to the cause of the fall and syncopal episode. 

Additionally, the Board finds the Veteran's lay statements competent and credible as to his diminished memory and lack of capacity to give permission or refuse to be transferred. The Veteran's statements are corroborated by the medical evidence of record; specifically, progress notes indicating that the Veteran's injuries rendered him unconscious and with no memory of the events that led to his hospitalization. 

In sum, the Board resolves reasonable doubt in favor of the Veteran and finds that he meets the criteria required for payment or reimbursement of medical expenses under 38 U.S.C. § 1725. As such, he is eligible for payment or reimbursement of the expenses incurred at Thomas Memorial Hospital from June 3, 2014 to June 5, 2014, and the benefit sought is granted. See Wise v. Shinseki, 26 Vet. App. 517, 531   (2014) ("By requiring only an approximate balance of positive and negative evidence, the Nation, in recognition of our debt to our veterans, has taken upon itself the risk of error in awarding ... benefits.").


ORDER

Entitlement to payment of medical expenses incurred while an inpatient at Thomas Memorial Hospital from June 3, 2014 to June 5, 2014 is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


